           Case 7:21-mj-01001-UA Document 3 Filed 02/03/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                  United States District Courthouse
                                                  300 Quarropas Street
                                                  White Plains, New York 10601


                                                   February 3, 2021

BY ECF
Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
The Hon. Charles L. Brieant Jr. Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601

       Re:    United States v. Arthur Reynolds and Dion Joyce, 21-mj-1001

Dear Judge McCarthy:

    The Government respectfully requests that the currently sealed complaint in the above
referenced case be unsealed.


                                           Respectfully submitted,

                                           AUDREY STRAUSS
                                           United States Attorney for the
                                           Southern District of New York


                                        by: /s/ T. Josiah Pertz
                                           T. Josiah Pertz
                                           Assistant United States Attorney
                                           (914) 993-1966




SO ORDERED:

_______________________________
     ______________________  _____
                                _  2-3-21
JUDITH
     TH C.
         C McCARTHY
            M CARTHY
United States Magistrate Judge
